                            CILENTI & COOPER, PLLC
                                      ATTORNEYS AT LAW
                                           10 Grand Central
                                      155 East 44th Street – 6th Floor
                                       New York, New York 10017
                                                  _____
                                        Telephone (212) 209-3933
                                        Facsimile (212) 209-7102



                                                           May 21, 2021

                                                           STATUS REPORT

BY ECF                                                 This request is granted. The conference scheduled for June 7, 2021 at
                                                       10:00 a.m. is adjourned sine die. The parties shall file a motion for
Honorable John P. Cronan, U.S.D.J.                     approval of the proposed settlement agreement, and all other required
United States District Court                           documents in accordance with 3.G of the Court's Individual Rules and
Southern District of New York                          Practices in Civil Cases, by June 21, 2021.
United States Courthouse                               SO ORDERED.
500 Pearl Street                                                                         ___________________________
                                                       Date: May 25, 2021
                                                                                         JOHN P. CRONAN
New York, New York 10007                                     New York, New York
                                                                                         United States District Judge
                      Re:     Perez, et. al. v. Milea Truck Sales Corp., et. al.
                              Case No. 21 Civ. 1100 (JPC)
Dear Judge Cronan,

         We are counsel for plaintiffs Alberto de la Cruz Perez and Jose Otero in the above-
referenced matter brought pursuant to the Fair Labor Standards Act for unpaid overtime
compensation. On behalf of all of the parties I am writing to advise the court that we have
reached a settlement in principle with the assistance of the court-appointed mediator; we
have a memorandum of understanding, and we are finalizing the terms of a written
agreement. We respectfully ask the court to adjourn the conference scheduled for June 7,
2021, along with other pending deadlines, and instead order that the parties file a motion for
approval of the settlement on or before June 21, 2021.

        We thank the court for its consideration of this case.

                                                           Respectfully submitted,
                                                           CILENTI & COOPER, PLLC
                                                            /s/ Peter Hans Cooper
                                                 By:       ______________________
                                                                Peter H. Cooper
cc:     (By ECF) Defense Counsel Emanuel Kataev, Esq.



1240406.1
